SUPPORT SERVICES AGREEMENT Support Services Agreement (this "Agreement") dated as of June 29, 2009 (the "Effective Date") between Strands Management Company, LLC, a California limited liability company ("SSMC") and Pinnacle Energy Corp., a Nevada corporation, (“PENC”). WHEREAS, PENC wishes to engage SMC to provide the Services (as defined below) on the terms and conditions set forth herein and SMC wishes to be so retained; NOW THEREFORE, in consideration of the premises and of the mutual covenants, conditions and agreements contained herein, the parties agree as follows: ARTICLE ONE SERVICES 1.1Management Services.PENC hereby engages SMC to perform the Management Services set forth in Schedule 1 hereto for the benefit of PENC, and SMC agrees to perform such Management Services, on the terms and conditions set forth herein. 1.2Other Services.PENC may, from time to time, engage SMC to perform other services for the benefit of PENC (“Other Services”).The scope of, the applicable fee for, and any additional terms and conditions relating to any such other services shall be reflected in a Services Addendum to this Agreement in the form of Exhibit A hereto. 1.3Reporting.PENC shall have the right to request written reports at any time during the term of this Agreement, which shall be furnished within five (5) days after such request, describing the progress, status of, and other matters pertaining to the Management Services and any Other Services provided pursuant to Section 1.2 (collectively, the “Services”) as PENC shall request. PENC may freely utilize all such information arising out of the performance of the Services under this Agreement in any manner desired. ARTICLE TWO COMPENSATION 2.1Compensation. (a) Management Services.For each month during the term of this Agreement, PENC will pay to SMC a fee in respect of the Management Services (the “MS Fee”) equal to $10,000 in cash.SMC shall have the right to participate with PENC’s other executive officers in any executive stock option plan adopted by PENC, at a level commensurate with its responsibilities as defined in this Agreement.In order to induce SMC to provide the Management Services, promptly following the execution and delivery of this Agreement, PENC shall issue to the certain executive of SMC set forth on Schedule A that number of shares of PENC’s common stock set forth opposite the name of such executive on Schedule A (the “Shares”).Such Shares shall constitute a non-refundable retainer fee and inducement to SMC to continue to provide the Management Services. (b)Other Services.IF PENC has engaged to perform any Other Services, PENC will pay to SMC the fee specified for such Other Services in the applicable Services Addendum (the “Other Services Fee”).Unless otherwise specified in the applicable Services Addendum, the Other Services Fee will be due and payable in cash within fifteen (15) days following PENC’s receipt of SMC’s invoice therefore. 2.2Reimbursement.PENC will reimburse SMC for any and all reasonableexpenses incurred by SMC in connection with SMC's performance of the Management Services and any Other Services; provided, however, that any such expenses must be pre-approved by PENC and otherwise adhere to control procedures implemented by PENC. All requests for reimbursement for expenses must be accompanied by documentation in form and detail satisfactory to PENC.PENC will reimburse SMC for expenses incurred in compliance with this Section 2.2 within fifteen (15) days following PENC’s receipt of SMC’s invoice therefore. ARTICLE
